Citation Nr: 0632378	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which denied the veteran entitlement to 
nonservice-connected pension benefits. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran is seeking entitlement to a permanent and total 
disability evaluation for pension purposes.  To establish a 
basis for finding a permanent and total disability for 
pension purposes, the evidence must demonstrate that the 
veteran is unemployable by reason of nonservice-connected 
disabilities not the result of the veteran own willful 
misconduct, and is reasonably certain to remain unemployable 
throughout his life, or is suffering from any disability that 
renders it impossible to follow a substantially gainful 
occupation if it is reasonably certain that the disability 
will continue throughout the veteran's life.  Unemployability 
may be established on the basis of the particular 
circumstances of the veteran, including disabilities in 
combination with employment, background, and age.  
38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.17 (2006).  

The Board notes that a veteran may be found to be 
unemployable for pension purposes at 65 years of age.  
38 C.F.R. § 3.3(3)(vi)(A).  The evidence of record shows that 
the veteran's date of birth is March 2, 1942.  Thus, he will 
not be 65 years of age until March 2, 2007.

The veteran in this case has no service-connected 
disabilities.  The veteran has nonservice-connected 
disabilities identified by the RO as degenerative joint 
disease of the right knee, rated 10 percent disabling; and  
tinnitus, status post tonsillectomy, a heart condition, small 
internal hemorrhoid, and a liver condition all rated by the 
RO as noncompensable.  The combined rating is 10 percent.

There are several complaints and or disorders that have been 
noted which have not been detailed. The veteran has 
complained of, and evidence seems to confirm, some visual 
impairment and hearing loss, which has not been assigned a 
disability rating for the purpose of determining entitlement 
to pension.  In addition, recent evaluation has suggested 
that the veteran has progressive mental deterioration 
strongly suggestive of Alzheimer's disease.  These 
disabilities have not been rated by the RO in connection with 
the veteran's current claim  for pension.

Accordingly, the case is REMANDED for the following:

1.  Request that the veteran identify all 
medical care providers who treated him 
for any disability.  He should 
distinguish between VA and private 
treatment.  After securing the necessary 
release for private records, attempt to 
obtain any records not already associated 
with the case file.  Efforts made to 
obtain these records should be documented 
in the claims file.

2.  After the above is completed, 
schedule the veteran for an examination 
to assess whether his disabilities render 
him unemployable.  All indicated tests 
and studies should be performed.  The 
examiner should review the claims folder 
and the examination report should note 
that the claims folder was reviewed.  The 
examiner should state whether the veteran 
is unable to pursue substantially gainful 
employment in view of all pathology, 
without regard to age.  If the examiner 
is unable to render an opinion the 
examiner should so state.

3.  After all of the above is completed, 
review all of the evidence obtained since 
the last supplemental statement of the 
case in light of all the other evidence 
of record.  Prepare a new rating decision 
to be sure that each of the veteran's 
disabilities has been assigned a rating 
under VA's Rating Schedule.  Included 
should be current ratings for those 
disabilities rated in August 2003, as 
well as initial evaluations for any 
disabilities now present and not 
previously evaluated.  

4.  If the benefit sought on appeal 
remains denied, the issue the veteran and 
his representative a supplemental 
statement of the case and allow an 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



